Citation Nr: 0829647	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  99-20 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disability 
characterized as tinea pedis, tinea cruris and onychomycosis.  

(The issue of entitlement to an initial increased evaluation 
for post traumatic stress disorder will be addressed by 
another Board action issued contemporaneously with the 
instant decision.)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDING OF FACT

The veteran's skin disability characterized as tinea pedis, 
tinea cruris and onychomycosis is not related to service or 
service-connected disability.


CONCLUSION OF LAW

A skin disability characterized as tinea pedis, tinea cruris 
and onychomycosis was not incurred or aggravated in active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board notes that the appeal arises from a decision issued 
prior to the enactment of the VCAA, thus preadjudicatory 
notice could not be provided.  Thereafter, letters dated in 
July 2001, June 2002, and October 2005 provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a service connection claim, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The case was last readjudicated in September 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, records from the Social 
Security Administration (SSA), and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting evidence and 
testimony.  Thus, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for a skin disability because it was manifested 
while on active duty.  He states that he was treated for this 
condition several times while he was in the military.  The 
Board notes that the service treatment records confirm the 
following treatment:  in October 1969 the veteran was treated 
for a small blister on the dorsal right foot; hospital 
records dated from October 1970 to February 1971 note 
verruccus lesions on the penile frenulum; an August 1971 
record notes small scales on both feet about the toes; a 
September 1971 note states that a skin biopsy revealed 
intradermal pustule of the skin; and a November 1971 
hospitalization report notes that a biopsy of hyperkeratotic 
buccal mucosal lesions revealed focal keratoses, while skin 
biopsy revealed hyperkeratosis with intradermal pustule 
formation.  

The post-service medical evidence reveals that at an April 
1993 VA examination the veteran was diagnosed with a history 
of tinea cruris in the summertime.  A June 1999 VA skin 
examination report notes a diagnosis of epidermal phytosis, 
bilateral feet and toenails, as well as tinea cruris in the 
right groin with pigmentation from previous infections.  An 
August 2001 VA exam report notes a diagnosis of 
epidermophytosis of the bilateral feet and toenails, with no 
groin rash at present.  

The report of an April 2006 VA examination notes a diagnosis 
of tinea pedis, both feet, tinea cruris, no active lesions 
today, and onychomycosis of four toes.  Buccal intradermal 
pustules in the right inner cheek were noted to have been 
present in service, without impairment.  The VA examiner 
pointed out that neither tinea pedis, tinea cruris, nor 
onychomycosis was documented in the service treatment 
records.  

An August 2006 follow-up report of VA medical opinion 
(authored by the same VA examiner who conducted the April 
2006 VA exam) states that because tinea cruris, tinea pedis, 
and onychomycosis were not documented in the service 
treatment records, the examiner is unable to state the 
etiology of such skin conditions without resorting to 
speculation.

The Board notes that a September 2006 rating decision awarded 
service connection for buccal intradermal pustules of right 
inner cheek.  A supplemental statement of the case was issued 
at that time pertaining to service connection for tinea 
pedis, tinea cruris, and onychomycosis.

While the current medical evidence of record does show that 
the veteran currently suffers from a skin disability 
manifested tinea pedis, tinea cruris, and onychomycosis there 
is no medical opinion which states that this disability is in 
any way related to active duty.  In essence, the evidence of 
a nexus between the veteran's skin disability and his 
military service is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Moreover, there is no evidence which supports a secondary 
service-connection theory of entitlement for his claimed 
tinea pedis, tinea cruris and onychomycosis.  As noted above, 
the only medical opinion of record states that the etiology 
of the veteran's current skin condition is unable to be 
determined without resorting to speculation.  The veteran has 
provided no other medical evidence or opinion which serves to 
link his current skin disability with any service-connected 
disability, and at the June 2005 videoconference hearing 
before the undersigned, the veteran did not provide any 
testimony regarding this theory of entitlement.  Thus, the 
claim for service connection for a skin disability on a 
secondary basis must also fail.


Accordingly, service connection is not in order for a skin 
disability characterized as tinea pedis, tinea cruris, and 
onychomycosis.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for a skin disability 
characterized as tinea pedis, tinea cruris, and 
onychomycosis, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


